Citation Nr: 0945624	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-38 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee and 
degenerative joint disease of the right knee.

The Veteran's most recent VA orthopedic examination took 
place in February 2008.  At his May 2009 hearing, the Veteran 
argued that the February 2008 examination was inadequate 
because the examiner did not fully examine his knees.  The 
Veteran went on to testify that his current symptoms of 
bilateral knee disability included difficulty bending on a 
daily basis, daily pain, and extreme limitations on 
activities.  He described his pain level as increasing 
throughout the day up to 6 to 7 out of 10, noted that he took 
800 milligrams of prescription Ibuprofen six times per day, 
and stated that his knees gave out on him two to three times 
per week.  Significantly, the Veteran reported that his 
doctors have said that he will need to have his knees 
replaced within the next five years.

In light of the above, the Board has determined that a new VA 
orthopedic examination is necessary in order to fully and 
fairly evaluate the Veteran's increased rating claims.

Ongoing relevant VA medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since October 2008 from the VA 
Medical Center in Des Moines, Iowa.

2.  Schedule the Veteran for a VA joints 
examination, by an examiner other than the 
one who conducted the February 2008 
examination if possible, to determine the 
current nature and severity of his 
service-connected degenerative joint 
disease of the left knee and degenerative 
joint disease of the right knee.  The 
claims file should be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  A rationale for any 
opinions expressed should be provided.  
All tests or studies deemed necessary 
should be conducted, to specifically 
include X-ray testing and range of motion 
measurements, and the results should be 
reported in detail.

The examiner should describe the 
symptomatology of the Veteran's 
degenerative joint disease of both knees 
in detail.  The examiner should also 
describe any functional loss pertaining to 
the Veteran's service-connected left and 
right knee disabilities due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

